Dinkelspiel; J.
Plaintiff institutes this suit alleging that he entered ■o' a contract' with defendant to install certain plumbing, furnish certain material.and'do certain work cn the premises Ho. 7809 Sycamore Street, whioh amounted to the sum of $536.50. That of said amount he received $400.00, -leaving a bal'-noe due and owing of $136.50; he annexed to his petition statement of his account, alleges amicable demand and prays for Judgment.
In answer, sfter denying generally fell the .--negations Of plaintiff's petition, defendant admits thrt plaintiff performed certain work on the premises in question, but that the amount stated was .incorreot, and there w\e a generel indebtedness b 'tween plaintiff and defendant on ether mutters not connected with,plaintiffs account, but on previous trrr.sections snd claimed fchft he owned .plaintiff only the sum of $5,53, on this pfrtlcuNr transaction, and'that in other matters growing out of prior transactions tfct.re was an indebtedness due defendant, whioh hs ol'-imed should be «1-lowed to him in this case; hence prayed rtrifc the original emit be dismissed-and th*t he be allowed the sum claimed.
It would accomplish no good object to enter into det.lla of this controversy» An examination of this record proves tiu-t plaint if f/asniaat the property on Sycamore Street, after a fire -was to -do certain plumbing work at e- certain price to be pc.id him by the defendant, that he performed this -work to the defendant's en-..Ht®' satisfaction and the defendant time and again promised ps-.y-.-jmhht'of'the balance due plaintiff; he f;-.,lled in k.-epin,-; his prom'■■ISe, never'denied the work had been dene, but insisted on the trial ■df this base'that on o.ther work done th--re was due him p certain lamotmt of, money whioh should be offset end th-.t judgment should be ..rendered'in his flavor for the amount of hi3 dula in these other .matters*
' Odds.pi Practice. Art. 375. "In order to entitle the -ho institute, a demand in reot-nvention, it- is requisite *431^tÍiftt''süóS'-;Seniana-; ;tfiough-"dff f erent: from tie':»i¿' ‘¿oíiin/pbe-;' ■j3Se„véíHieles.é’ hépéssé.rily' eonneóté&'with end iñoi'dent&l’.'io same;*'
March 19th, 1923.
’ '"Compensation tálese. place only between two debts -which, ^'eúéqjislly iiqúlde..jed ánd. demándablei ?
Wm. L. Well vs. Marcel Bernard, 4th Ct. App. 463.
:Tha .seoord further demonstrates that the.Sycamore ebhtrác't ,wa's’.’separate >nd distinct-and all other, matters were .plosed^ánd'adjusted, :...
- .The Judge of 'the 'Court aqufl. in his .judgment -in "issx. faWr.^di'. plaintiff,, reserved'to defendant,. the -right if any he':. •bád,;;in;'s. dir.esó.t-suit on any ola.im he may have.;-'This-'iri-'bur;■„ opinion .wáé;¡all-that'the defendant-hád a right'tov .
For- the-.reasons-assigned, it is ordered^; adjudged.ánd dboreed,'- that .the'.-judgment'of the Court aqud be &ti¿' the ¡.same is hereby affirmed, costs of both Courts'to-be’-paid.-by.-jiefendant,-■.
.-JúdgmenV aff limed-